43 F.3d 1483
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Lloyd F. TRIPLETT and Luanna Joy Triplett, dba Triple AConstruction Company, Plaintiffs-Appellees,v.UNITED STATES FIDELITY & GUARANTY COMPANY, Defendant-Appellant.
Nos. 93-6331, 93-6375.
United States Court of Appeals, Tenth Circuit.
Dec. 19, 1994.
ORDER AND JUDGMENT1

1
Before BALDOCK and LOGAN, Circuit Judges, and BURCIAGA, District Judge.2


2
Defendant United States Fidelity & Guaranty Company appeals from a jury verdict awarding Plaintiffs a total of $235,000 in damages on their breach of contract and bad faith claims.  We have jurisdiction pursuant to 28 U.S.C. 1291 and we affirm.3


3
The parties are familiar with the facts in this case.  On appeal, Defendant argues the district court erred by:  (1) admitting into evidence Defendant's offer to compromise Plaintiffs' claim, (2) submitting the bad faith issue to the jury where the evidence demonstrated a legitimate dispute as to Defendant's liability, (3) submitting the punitive damages issue to the jury, and (4) instructing the jury as to the replacement cost of Plaintiffs' property.


4
We have considered Defendant's contentions, reviewed the briefs submitted by the parties, and heard oral argument.  Based upon our review of the record, we find no reversible error and we affirm.


5
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 The Honorable Juan G. Burciaga, United States District Judge for the District of New Mexico, sitting by designation


3
 Both parties agree that Defendant filed a timely notice of appeal within thirty days after the district court's October 4, 1993 order setting the amount of pre-judgment interest